McFARLAND, J., dissenting.
I dissent. In my opinion, that part of the act of April 1, 1878, incorporating the town of Berkeley, which creates the office of justice of the peace was not repealed by the freeholders’ charter of February 26, 1895. It could not have been so repealed, because, as heretofore held, a freeholders’ charter cannot deal at all with the judiciary; and, therefore, that part of the act of February 26th which creates the office of *267justice of the peace could not he repealed except hy a law, and “no law shall be passed except by bill,” which must be signed by the governor, or, in the event of his veto, passed by two-thirds of the members of each house of the legislature. (Const., art. IV secs. 15 and 16.) The provision of section 8 of article XI, that a freeholders’ charter shall supersede any existing charter, applies, in my opinion, only to those things which may be legally included in a freeholders’ charter, and not to the judiciary. Nor, in my opinion, is the act of March 37, 1895, creating and establishing a justice’s court in the town of Berkeley, unconstitutional. Justices of the peace, under article VI, section 1, are constitutional officers, and by section 11 of the same article the legislature is given the power to determine the number of justices to be elected in any township, city, or town; and the legislature is prohibited from passing local or special laws with respect to justices of the peace, only in the matter of “regulating the jurisdiction and duties” thereof. (Const., art. IV, sec. 35.) The said act of March 39, 1895, is therefore not unconstitutional, as-being special or local, except so far, perhaps, as it undertakes to-regulate the jurisdiction of the court; in other respects it is constitutional, and its jurisdiction would be derived from the general law on that subject.
In my opinion, the writ ought to issue.